2 So.3d 356 (2009)
Christopher J. KARLING, Appellant,
v.
BUDGET RENT A CAR SYSTEM, INC., et al., Respondent.
No. 5D08-310.
District Court of Appeal of Florida, Fifth District.
February 6, 2009.
Roy D. Wasson of Wasson and Associates, Miami, and Allan L. Ziffra of Rue & Ziffra, P.A., Port Orange, for Appellant.
Philip Glatzer of Marlow, Connell, Valerius, Adler, Newman & Lewis, Coral Gables, for Appellee.
Prior report: 2 So.3d 354, 2008 WL 5100530.

ON MOTION TO CERTIFY QUESTION
LAWSON, J.
Following the issuance of our opinion in this case, the appellant, Christopher J. Karling, moved for certification of a question of great public importance. We grant the motion and certify the following question in accordance with rule 9.030(a)(2)(A)(v) of the Florida Rules of Appellate Procedure, as one of great public importance:
DOES THE GRAVES AMENDMENT, 49 U.S.C. § 30106, PREEMPT SECTION 324.021(9)(B)(2), FLORIDA STATUTES (2007)?
This is the same question recently certified by the Second District in West v. Enterprise Leasing Co., 997 So.2d 1196 (Fla. 2d DCA 2008), and by the Fourth District in Tocha v. Richardson, 995 So.2d 1100 (Fla. 4th DCA 2008) and Vargas v. Enterprise Leasing Co., 993 So.2d 614 (Fla. 4th DCA 2008).
QUESTION CERTIFIED.
ORFINGER and MONACO, JJ., concur.